DETAILED ACTION

Applicant’s response to the restriction/election requirement received on 10/3/22 has been entered. Applicant’s election with traverse of Group I, the species SEQ ID NO:13 as the species of RGDXn, and the species of insertion site which is an insertion site for the RGDXn between amino acids 588-589 in the AAV capsid, is acknowledged. Upon further consideration, the election of species for the insertion site for the RGDXn peptide is withdrawn. Regarding the restriction between Groups I-III, and the election of species of a single RGDXn peptide sequence, since applicant did not provide any specific arguments traversing the grounds for restriction, or election of species, the restriction requirement, and the election of species requirement for species of RGDXn peptides are both considered proper and made FINAL. 
Claims 1-30 are pending in the instant application. Of these, claims 22-24 and 29-30 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/3/22. Claims 1-21, and 25-28 are therefore currently under examination. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/30/22 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5-6, 13-14, 16, 18, and 25-28 all set forth broad limitations followed by recitation of the term “optionally” followed by a narrower set of limitations. The use of the term “optionally” renders the claims indefinite as it is unclear whether the narrower limitations which follow the word “optionally” do in fact further limit the claimed products, or under which conditions they are intended to further limit the claimed products. As such, the metes and bounds of these claims cannot be determined. Claims 2-4, 7-12, 15, 17, and 19-21 all depend either directly or indirectly from claim 1 and thus are included in this rejection. 
In the interests of compact prosecution, it is noted that examination of claims 1-21, and 25-28 has not been limited to the recited “optional” features. 

Claims 3 and 11 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 recites a list of n-mer motif amino acid sequences. While, SEQ ID NO:13 has been elected for examination, a sequence search for SEQ ID NO:13 has revealed that this sequence-RGDLSTP- has been separately identified in the sequence listing under 18 different SEQ ID NOS. The 7mer amino acid RGDLSTP is identified as SEQ ID NO:13, 18, 28, 32, 38, 39, 1277, 1282, 1409, 1488, 3739, 3743, 4048, 4155, 4218, 6647, 6648, and 6702. This redundancy in sequence identifiers renders the claims confusing as it is unclear exactly how many different species of n-mer peptides are in fact being claimed.  
It is suggested that applicant amend these claims to recite a single SEQ ID NO for each individual species of n-mer peptide. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an engineered AAV capsid genetically modified by insertion of the muscle cell targeting peptide RGDLSTP (SEQ ID NO:13) between amino acids 588-589 of AAV9 or an equivalent position in AAV of a different serotype, a polynucleotide encoding the engineered AAV capsid, an AAV comprising said engineered capsid, a vector system encoding said engineered AAV capsid, and a cell comprising said vector, does not reasonably provide enablement for making and using AAV capsid in which an RGDnmer, where n is 3-15 amino acids, is inserted into any position of an AAV capsid polypeptide of any AAV serotype, to target muscle cells, or any other type of cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or us the invention commensurate in scope with these claims. 
The claims as written encompass the insertion of randomly generated RGDnmer sequences, including SEQ ID NO:13, into an AAV capsid. The broadest claims read on the insertion of the sequence of SEQ ID NO:13 into any location of the AAV capsid polypeptide. Claim 6, for example, narrows the insertion site to one selected from between any two contiguous amino acids of amino acids 262-269, 327-332, 382-386, 452-460, 488-505, 527-539, 545-558, 581-593, or 704-714. Note that clauses beginning with “optionally” are not considered limiting- see the rejection of the claims under 35 U.S.C. 112(b) above. 
 The specification, while broadly describing the invention as set forth in the claims, is specifically drawn to making and using AAV with modified tropism for muscle cells. To this end, the specification provides detailed guidance for modifying the capsid protein of AAV, particularly AAV9, to include putative heterologous targeting peptides, including SEQ ID NO:13. However, while the specification generally discloses insertion of the targeting peptides into AAV, the specification only provides specific guidance for inserting the targeting peptide into the AAV9 capsid protein, and more particularly into the capsid protein between amino acids 588-589. The specification teaches that AAV virus comprising an AAV9 capsid modified at position 588 by insertion of SEQ ID NO:13 exhibited tropism for various muscle cells in vitro and in vivo. 
While the specification, as discussed above, provides guidance and evidence that insertion of SEQ ID NO:13 at position 588 of the AAV9 capsid can produce a capsid protein with modified tropism, there is no specific guidance or evidence in the specification that SEQ ID NO:13 present at any location/amino acid position within any AAV capsid would result in a functional capsid protein capable of redirecting the targeting of an AAV to muscle tissue. At the time of filing, the prior art teaches that modifications to the capsid protein of AAV is not predictable since merely inserting or substituting at least one alanine amino acid into the capsid protein can result in structural changes of the capsid and/or loss of specific functions (see for example Wu et al. Journal of Virology (2000) Vol. 74, No. 18, 8635-8647).  In particular, Wu et al. teaches that mutants mut19, mut20, mut23, mut24, mut25, mut42, mut46, mut47 did not form capsid at all following their respective amino acid mutations (Wu et al., Table I). Michelfelder et al. further teaches that the capsid region surrounding amino acid R588 is used for incorporation of peptides ligands into AAV because such peptide insertions are compatible with capsid assembly and allow for presentation of the target peptide near the top of the protruding capsid domains within the threefold spike region (Michelfelder et al. (2011) PLoS ONE, Vol. 6(8), e23101.doi:10.1371/journal.pone.0023101, pages 1-11, see page 2). Thus, the prior art at the time of filing teaches that it was not predictable whether the modification of any residue in the AAV capsid would result in a functional capsid protein, and establishes that the state of the art for insertion of target peptides into AAV was limited to insertion of target peptides into the AAV capsid at or near the heparin binding site, such as between residues 586-591. 
Therefore, in view of the state of the prior art at the time of filing, the unpredictability in modifying capsid proteins, the limitation of the working examples to insertion of the target peptide of SEQ ID NO:13 at position 588 of the AAV9 capsid, and the breadth of the claims, it would have required undue experimentation to make or use the scope of AAV capsids proteins, and AAV viruses encompassed by the instant claims as written.  

Claim Rejections - 35 USC § 102

As noted above, the applicant has elected for examination the species of SEQ ID NO:13 as the RGDnmer peptide. SEQ ID NO:13 is the amino acid sequence RGDLSTP. While a capsid polypeptide, more specifically and AAV capsid polypeptide comprising RGDLSTP appears to be free of the prior art of record, the generic claim, as represented by claim 1, is not free of the prior art. Applicant is not entitled to consideration of additional species where the generic claim is not allowable. See MPEP 809.02-  “Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR.1.141”.  

The following rejections have been applied to the generic claims. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-9, 12-14, 19-21, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/189244 (April, 2018), hereafter referred to as Grimm et al.
Grimm et al. teaches an engineered AAV capsid polypeptide in which a targeting peptide has been inserted between positions 588 and 589 of AAV capsid serotype AAV2 or AAV9, a polynucleotide encoding the engineered capsid, a vector comprising the polynucleotide encoding the engineered AAV capsid, an AAV virus comprising the engineered capsid, and cells comprising the polynucleotide (Grimm et al., pages 25-28, and 30-31). Grimm et al. also teaches that the vector further comprises a polyA site such as SV40 polyA sequence downstream of the polynucleotide encoding the engineered AAV capsid ( Grimm et al., page 19). Grimm et al. further teaches that the targeting peptide comprises RGDCFC or RGDCFCA (Grimm et al.,  also SEQ ID NOS 3, and 9). Thus, by teaching all the limitations of the claims as written, Grimm et al. anticipates the instant invention as claimed. 

Claims 1, 4-6, 8-9, 12-14, 16, 19-21, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sayroo et al. (2016) Gene Therapy, Vol. 23, 18-25. 
Sayroo et al. teaches an engineered AAV capsid polypeptide in which a targeting peptide has been inserted between positions 585 of AAV capsid serotype AAV6, a polynucleotide encoding the engineered capsid, a vector comprising the polynucleotide encoding the engineered AAV capsid, an AAV virus comprising the engineered capsid, and cells comprising the polynucleotide (Sayroo et al., pages 19, and 23). Sayroo et al. also teaches that the vector further comprises a “cargo” which is a cytotoxicity gene ( Sayroo et al., pages 22-23). Sayroo et al. further teaches that the targeting peptide comprises RGDSFSALS (Sayroo et al., page 23). Thus, by teaching all the limitations of the claims as written, Grimm et al. anticipates the instant invention as claimed. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending application 17/707,940, hereafter referred to as the ‘940 application.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The ‘940 application composition claims are broader than the instant claims; however, the ‘940 application claims recite in certain dependent claims all the limitations set forth in the narrower instant claims. Specifically, the ‘940 application recites engineered AAV capsids, or AAV viral particles, or vector systems comprising engineered AAV capsids where the capsid comprises an RGD motif which is SEQ ID NO:13 (’940 claims 3 and 13), and where the RGD motif is inserted between amino acids 588-589 (‘940 claims 5 and 17). The ‘940 application also recites cells comprising the engineered AAV capsids (‘940 claims 21-26). Thus, while not identical in scope, the ‘940 patent claims render obvious the instant claimed products.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending application 17/707,944, hereafter referred to as the ‘944 application. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The ‘944 application composition claims are broader than the instant claims; however, the ‘944 application claims recite in certain dependent claims all the limitations set forth in the narrower instant claims. Specifically, the ‘944 application recites engineered AAV capsids, or AAV viral particles, or vector systems comprising engineered AAV capsids where the capsid comprises an RGD motif which is SEQ ID NO:13 (SEQ ID NO:8 in the ‘944 application)  (’944 claims 1 and 13), and where the RGD motif is inserted between amino acids 588-589 (‘944 claims 3 and 17). The ‘944 application also recites cells comprising the engineered AAV capsids (‘944 claims 24-26). Thus, while not identical in scope, the ‘944 patent claims render obvious the instant claimed products.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9, 11-16, 18-22, 25, 31-32, 34, 44, 48, 51, 53-54, 56-57, 59, 62, 65, 67, and 69-70 of copending application 17/642,541, hereafter referred to as the ‘541 application. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The ‘541 application composition claims are broader than the instant claims; however, the ‘541 application claims recite in certain dependent claims all the limitations set forth in the narrower instant claims. Specifically, the ‘541 application recites engineered AAV capsids, or AAV viral particles, or vector systems comprising engineered AAV capsids where the capsid comprises an RGD motif which is SEQ ID NO:13 (SEQ ID NO:1277 in the ‘541 application)  (’541 claims 16), and where the RGD motif is inserted between amino acids 588-589 (‘541 claims 13). The ‘541 application also recites cells comprising the engineered AAV capsids (‘541 claims 31-32, and 62). Thus, while not identical in scope, the ‘541 patent claims render obvious the instant claimed products.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 11, 13, 16, 18-19, 21, 23, 31-35, 37-39, 42, 44-45, 47-48, 52, 58-59, 61-62, 64, 74, 77, and 88-89 of copending application 17/764,509, hereafter referred to as the ‘509 application.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The ‘509 application composition claims are broader than the instant claims; however, the ‘509 application claims recite in certain dependent claims all the limitations set forth in the narrower instant claims. Specifically, the ‘509 application recites engineered AAV capsids, or AAV viral particles, or vector systems comprising engineered AAV capsids where the capsid comprises an RGD motif which is SEQ ID NO:13 (’549 claims 5 and 35), and where the RGD motif is inserted between amino acids 588-589 (‘509 claims 11 and 45). The ‘509 application also recites cells comprising the engineered AAV capsids (‘509 claims 74 and 88). Thus, while not identical in scope, the ‘509 patent claims render obvious the instant claimed products.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633